Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 19-38 of R. Hermann et al., US 16/759,764 (Oct. 26, 2018) are pending.  Claims 29-38 the non-elected invention(s) stand withdrawn from consideration.  Claims 19-28 have been examined on the merits.  Claims 19-28 are rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 19-28, without traverse in the Reply to Restriction Requirement filed on December 17, 2020, is acknowledged.  Claims 29-38 to the non-elected inventions of Groups (II)-(IV) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  



Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

N. Maggiarosa et al., US 8,513,447 (2012) (“Maggiarosa”)

Claims 19, 20, and 22-25 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by N. Maggiarosa et al., US 8,513,447 (2012) (“Maggiarosa”).  Respecting instant claim 19, in Example 1, col. 8, lines 20-30, Maggiarosa discloses that 

To a reaction vessel equipped for distillation is added 209 g (1.19 mol) GaCl3 and 107 g (1.83 mol) NaCl. The mixture is heated to 125°C with stirring and 134 g (1.86 mol) of TMA (trimethyl aluminum) are added at a rate which maintains a reaction temperature in the range of 120 to 145° C while ensuring that the head temperature of the simultaneous distillation of trimethyl gallium does not exceed 60° C.

Instant claim 1 reads as follows:

19. A method for storing and/or transporting GaCl3, comprising 

adding an aluminum compound of the formula R3-xAlClx, wherein R is a linear or branched alkyl group with 1-8 carbon atoms and x is 0 or 1, to said GaCl3 in a container 

in an Al/Ga molar ratio of at least 0.2, 

thereby forming a liquid formulation.

3-xAlClx, wherein x = 0, the molar ratio Al/Ga taught by Maggiarosa is 1.86/1.19 (1.56), which clearly meets the instant claim 19 limitation of 0.2, Maggiarosa’s reaction vessel meets the instant claim 19 recitation of “container”, and Maggiarosa’s reaction mixture clearly comprises a “liquid formulation” (the reagents/reactants are liquids and the reaction mixture is stirred and distilled).  As such, Maggiarosa clearly teaches each and every limitation within the body of instant claim 19.  

The issue is whether instant claim 19’s preamble “[a] method for storing and/or transporting GaCl3” differentiates Maggiarosa.  Statements in the preamble relating to the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP § 2111.02(I).  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP § 2111.02(I).  The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application to gain an understanding of what the inventors actually invented and intended to encompass by the claim.

The instant specification teaches that 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


2CH3)Cl2 + Al(CH2CH3)Cl2 is stable to water and oxygen and easier to transport for subsequent reaction, for example to prepare the trialkyl aluminum compound.  Specification at page 2, lines 19-24; page 4, lines 10-16.  These specification teachings are clearly different from Maggiarosa, as Maggiarosa is directed to the direct preparation of trialkyl gallium from gallium trichloride.  However, these specification teachings are not present within instant claim 19; note that instant claim 19 does not recite a product formed.  

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP § 2111.01 (I).   And it is improper to import claim limitations from the specification.  MPEP § 2111.01.  

The instant specification does not define the terms “storing” or “transporting” or give examples.  The term instant claim term “storing” is reasonably interpreted as keeping a substance in a vessel/container for a period of time, which Maggiarosa clearly teaches.  Further, the instant examples (see e.g., Example 1, specification page 7) are identical to Maggiarosa’s Example 1 except that Maggiarosa teaches heating, whereas the instant Examples disclosed performing the addition at room temperature (during which heat is produced) then cooling to room temperature.  Again, however, it is improper to import these specification teachings as claim limitations.  In view of the foregoing, the recited preamble of claim 19, “[a] method for storing and/or transporting GaCl3”, does not structurally differentiate claim 19 from the cited teachings of Maggiarosa, and instant claim 19 is anticipated thereby.  

It is also noted that the claim 19 preamble “[a] method for storing and/or transporting GaCl3” is somewhat inconsistent with the claim body because, in view of the portion of the specification discussed above, the product that would ultimately be stored or transported is not GaCl3 but rather the product of instant claim 27.  For this additional reason the claim preamble is not considered to differentiate over the cited art.  



In summary, the above-discussed Maggiarosa disclosure meets each and every limitation of instant claims 1, 20, and 22-25, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1)/(2).  

K. Starowieyski, 14 Applied Organometallic Chemistry, 616-622 (2000) (“Starowieyski”)

Claims 19, 20, 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K. Starowieyski, 14 Applied Organometallic Chemistry, 616-622 (2000) (“Starowieyski”).  Starowieyski teaches that trimethylgallium was obtained from a 3:1 molar mixture of Me2AlCl (1) and GaCl3 (2) only in the presence of NaCl.  Starowieyski at Abstract.  The reaction is summarized below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In the Experimental section (page 617, col. 2) Starowieyski teaches that the reaction is performed as follows:

Trimethylgallium was obtained in a strongly exothermic reaction of GaCl3 with 3Me2AlCl in the presence of 3NaCl. A 750-ml three-necked flask equipped with thermometer, mechanical stirrer, dropping funnel and distillation set (Vigreux column, air and dry-ice condensers, collecting flask) was evacuated and filled with 5N (99.999% N2) nitrogen. To the flask were added 1.52 mol of NaCl and 0.5 mol of liquid (warmed) GaCl3. To the contents in the flask, heated to 65 °C and stirred, 1.51 mol of Me2AlCl was added dropwise from a funnel. Me3Ga began to distill slowly after more than half of dimethylaluminium chloride had been added.



T. Honma et al., US 6,867,315 (2005) (“Honma”)

Claims 19-25 and 28 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by T. Honma et al., US 6,867,315 (2005) (“Honma”).  In Example 1, col. 4, lines 25-35, Honma discloses that 

A 500-ml Stainless Steel reactor equipped with a condenser, stirrer and thermometer was thoroughly purged with helium. It was then charged with 50 g (0.28 mol) of gallium chloride and 125 ml of mesitylene, to which 68 g (0.94 mol) of trimethylaluminum was added dropwise from a dropping funnel. The reaction Solution was heated at 80 C for 2 hours and further heated until 29 g (0.25 mol) of trimethylgallium was distilled out. This corresponds to 90% of the theory. 

The CASREACT, reaction scheme is depicted below:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


See, CASREACT Abstract and Indexed Reaction, T. Honma et al., US 6,867,315 (2005).  

The Al/Ga ratio taught by Honma is 0.94/0.28 (3.4).  And respecting instant claim 24, the Ga/Al ratio taught by Honma is 0.28/0.94 (0.30).  As such, claims 19, 20, 22-25 are rejected for the same reasons discussed above for Maggiarosa.  

2 = ethyl, within the small genus of R23Al, wherein R2 is methyl or ethyl and therefore anticipates this claim.  Honma at col. 3, lines 5-10.  See MPEP § 2131.02 (III) (citing In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962)).  

Respecting instant claim 28, Honma teaches that the mixture of trimethyl aluminum and gallium trichloride is first formed at room temperature before heating.  Thus, Honma Example 1 teaches a room temperature liquid formulation comprising AlMe3, GaCl3, and mesitylene stored in a 500-ml Stainless Steel reactor.  

Instant claim 28 is inherently anticipated by Honma for the following reasons.  An inherent feature need not be recognized at the time of the invention.  MPEP § 2112 (II).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  However, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  MPEP § 2112 (V).  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. MPEP § 2112 (V).  The burden of proof is similar to that required with respect to product-by-process claims. MPEP § 2112 (V) (citing In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This is the same process as disclosed by Honma Example 1, as such the same products as disclosed in the above-reproduced specification portion (and in instant claim 28) would inherently be formed; although Honma does not specifically disclose or realized such products.  It is noted that the Honma Example 1 process differs from the instant working examples in that Honma employs a solvent.  Honma at col. 3, lines 10-15.  In any case, instant claim 28 is inherently anticipated by Honma Example 1.  This is considered a prima facie case shifting the burden to Applicant because Honma employs the same process as instantly claimed, which would lead to the same products as instant claim 28.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under AIA  35 U.S.C. 103 as being unpatentable over R. Karch et al., US 9,108,985 (2015) (“Karch”) in further view of the combination of K. Starowieyski, 14 Applied Organometallic Chemistry, 616-622 (2000) (“Starowieyski”) and CASREACT Abstract and Indexed Reactions, K. Starowieyski et al., PL 166723 (1995).  

The Prior Art

R. Karch et al., US 9,108,985 (2015) (“Karch”)

Karch teaches that trialkyl compounds of the type R-Ga, in particular trimethylgallium and trimethylgallium are suitable as precursors for metal organic chemical vapor deposition (MOCVD), a process which is widespread in, for example, the semiconductor and micro electronics industry.  Karch at col. 1, lines 44-49.   


K. Starowieyski, 14 Applied Organometallic Chemistry, 616-622 (2000) (“Starowieyski”)

As discussed above, Starowieyski teaches that trimethylgallium is obtained from a 3:1 molar mixture of Me2AlCl (1) and GaCl3 (2) only in the presence of NaCl.  Starowieyski at Abstract.  The reaction is summarized below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In the Experimental section (page 617, col. 2) Starowieyski teaches that the reaction is performed as follows:

Trimethylgallium was obtained in a strongly exothermic reaction of GaCl3 with 3Me2AlCl in the presence of 3NaCl. A 750-ml three-necked flask equipped with thermometer, mechanical stirrer, dropping funnel and distillation set (Vigreux column, air and dry-ice condensers, collecting flask) was evacuated and filled with 5N (99.999% N2) nitrogen. To the flask were added 1.52 mol of NaCl and 0.5 mol of liquid (warmed) GaCl3. To the contents in the flask, heated to 65 °C and stirred, 1.51 mol of Me2AlCl was added dropwise from a funnel. Me3Ga began to distill slowly after more than half of dimethylaluminium chloride had been added.

The foregoing teachings of Starowieyski meets each and every limitation of claims 19 and 26 as discussed above.  Respecting instant claim 27, Starowieyski does not teach Starowieyski teaches “wherein and the aluminum compound comprises diethyl aluminum chloride.”  Rather, Starowieyski teaches that the aluminum compound comprises dimethyl aluminum chloride.  


CASREACT Abstract and Indexed Reactions, K. Starowieyski et al., PL 166723 (1995) (“Starowieyski-PL-Pat.-Abstract”).  

Starowieyski-PL-Pat.-Abstract teaches that trialkylgalliums, in which each alkyl group has 1-6 C atoms, are useful for production of materials for the electronics industry, for synthesis, or as catalysts.  Starowieyski-PL-Pat.-Abstract teaches that such compounds are prepared by reaction of gallium trihalides with dialkylhaloaluminums in which each alkyl group has 1-6 C atoms in the presence of a sodium halide.  Starowieyski-PL-Pat.-Abstract further teaches that treating 0.5 GaCl3 with 1.51 mol Me2AlCl in presence of 1.52 mol NaCl at 65° gave Me3Ga, which was distilled off as quickly as the Me2AlCl was added.  Starowieyski-PL-Pat.-Abstract still further teaches that Et3Ga was prepared in the same fashion.  Starowieyski-PL-Pat.-Abstract teaches the following reaction scheme.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Thus, Starowieyski-PL-Pat.-Abstract supplements Starowieyski with the teaching that the aluminum compound comprises diethyl aluminum chloride.  

Claims 27 Is Obvious over Karch in View of the Combination of Starowieyski and Starowieyski-PL-Pat.-Abstract

Claim 27 is rejected pursuant to § 103 over Karch in further view of the combination of Starowieyski and Starowieyski-PL-Pat.-Abstract.  Regarding instant claim 27, one of ordinary skill in the art would be motivated to synthesize triethyl gallium in view of Karch’s disclosure that this compound is useful in metal organic chemical vapor deposition.  One of ordinary skill in the art is further motivated to use the process of Starowieyski modified by replacing dimethyl aluminum chloride with diethyl aluminum chloride to synthesize triethyl gallium with a reasonably likelihood of success because Starowieyski-PL-Pat.-

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622